Citation Nr: 1805564	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968. He also was a member of the Texas Air National Guard (TXANG) from August 1976 to February 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. The Veteran perfected an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

First, the Board notes that correspondence in the claims file reflects that the Veteran's original file was archived in May 2008, and permission was given to construct a rebuilt claims file. (12/22/2011 Email Correspondence) It is evident from the fact that the first documents in the current claims file are dated in 2012 that it is in fact a rebuilt file. In light of the issues currently before the Board, however, the original claims file in all probability contains documentation that is material to this appeal. Hence, further efforts should be exerted to obtain the original file.

Documentation in the claims file reflects the Veteran attained retirement status with the TXANG. The AOJ should inquire of the TX NG Bureau if any STRs are extant.

As concerns the merits of the appeal, a fee-basis examiner opined that it was not at least as likely as not that the Veteran's hearing loss is causally connected to his active service. (11/06/2012 C&P Exam). The Board finds the November 2011 
fee-basis examination inadequate for appellate review purposes. As concerns the hearing loss claim, the examination report does not reflect that any lay history was taken from the Veteran, to include his post-service noise exposure history, if any. Other than a notation in a VA outpatient entry that notes the Veteran worked at an Air Force Base until his retirement (10/06/2017 CAPRI, p. 52), there is no evidence in the claims file on his post-service work. Second, the examiner's sole rationale for the negative nexus opinion was that the Veteran's hearing was normal at his separation from active service. Without more, that is an insufficient rationale. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (stating that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service).

The examiner also rendered a negative nexus opinion as concerns the Veteran's tinnitus. Part of the examiner's rationale was that the Veteran reported the onset of his tinnitus as 5 to 6 years before the examination, which would be 2006. (11/06/2012 C&P Exam, p. 7) The examination report is not clear as to whether the examiner opined that the Veteran's tinnitus was deemed to be connected to his hearing loss. Although the examiner left unchecked, all of the options for tinnitus that is connected to hearing loss, the examiner then stated the same rationale as he gave for the negative opinion on the hearing loss. Id. at 6. The Board finds that another examination and opinion for additional clarity are needed.

There also is the matter that the Veteran submitted a private positive nexus opinion which included medical literature on hearing loss. (05/14/2014 medical Treatment-Non-Government Facility) The AOJ did not refer it to the VA examiner for comment. 

Accordingly, the case is REMANDED for the following actions:

1. Expend all reasonable efforts to obtain the Veteran's original, archived claims file. Ask the TX NG Bureau, or any other appropriate repository, if there are any STRs extant and, if so, obtain them and add them to the claims file. Comply with 38 C.F.R. § 3.159(e) (2017) for any of the above records not obtained.

2. After the above is complete, regardless of whether additional records are obtained, arrange another audio examination by a different examiner. The examination should include a review of the claims file. Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's hearing loss or tinnitus, or both, had onset in active service, or is otherwise causally connected to active service?

Inform the examiner that the Veteran's lay in- and post-service history should be taken and considered. A comprehensive rationale is to be provided for all opinions. In arriving at an opinion on etiology, the examiner should also consider and address delayed-onset hearing loss due to in-service noise exposure (see submitted information, to include from NIH). The examiner's explanation should also include comment on, as appropriate, the May 2014 private opinion of Dr. G, to include the medical literature he included with his opinion.

The examiner's assessment of the Veteran's tinnitus should include an opinion on whether it is connected to the Veteran's hearing loss and the reason(s) why or why not. The directives above on an opinion for the hearing loss also apply to the nexus opinion for the tinnitus.

3. After the above is complete, re-adjudicate the issues on appeal. If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal. 38 C.F.R. § 20.1100(b) (2017).


